ORDER
PER CURIAM:
Appellant Lavorsia Ford sued Niecie’s Restaurant, Denise Hayes, and Denmar of Kansas City, Inc. (collectively “the Restaurant”) for food poisoning she claims she contracted from food served at Niecie’s Restaurant in Kansas City. The trial court granted summary judgment in favor of the Restaurant, finding that Ford had failed to present competent evidence that any illness she suffered was caused by food from the Restaurant. Ford appeals. We affirm. Because a published opinion would have no precedential value, an unpublished memorandum setting forth the reasons for this order has been provided to the parties. Rule 84.16(b).